DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, subspecies I and subspecies K in the reply filed on 11/9/2021 is acknowledged.
Claims 3-4, 10-11, 14-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.
Examiner notes claims 3-4, 10-11, 14-15 and 17 should be given the proper status indicator of “withdrawn”.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2019, 5/9/2019, and 1/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because line 5 and line 6 recite “the shim” instead of “the anisotropic shim”. Examiner suggests replacing “the shim” with “the anisotropic shim” in order to keep terminology consistent. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1, line 7-8, line 8; claim 2, line 1 and line 2; claim 5, line 1; claim 6, line 1; claim 7, line 1; claim 9, line 1; claim 12, line 1 and line 2-3; claim 16, line 7-8, line 8, line 9; claim 18, line 1; claim 19, line 
Claim 1, line 7-8, line 8; claim 2, line 1 and line 2; claim 5, line 1; claim 6, line 1; claim 7, line 1; claim 9, line 1; claim 12, line 1 and line 2-3; claim 16, line 7-8, line 8, line 9; claim 18, line 1, claim 19, line 1, line 3, line 4; and claim 20, line 7-8, line 8, line 10 recite “the shim”. The shim is referred to as the anisotropic shim when initially introduced. Appropriate correction is required. Examiner suggests amending all instances of “the shim” to recite “the anisotropic shim” in order to keep the claim terminology consistent. 
Claim 18, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “the at least one slit defined at the outer periphery that extends radially inward toward the inner periphery”. Examiner suggests replacing “the at least one slit defined at the outer periphery that extends radially inward toward the inner periphery” with “the at least one slit defined at the outer periphery and extends radially inward toward the inner periphery” to more clearly claim that it is the at least one slit that extends radially inward toward the inner periphery and not the outer periphery that extends radially inward toward the inner periphery.
Claim 16, line 9-10 objected to because of the following informalities:   
Line 9-10 recites “the shim locally rigid”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the shim locally rigid” with “the shim is locally rigid”.
Claim 20, line 10 objected to because of the following informalities:   
Line 10 recites “the shim locally rigid”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the shim locally rigid” with “the shim is locally rigid”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 4,
Line 1-2 recites “a plurality of slits”. Claim 4 is dependent on claim 3. Claim 3 requires “at least one slit”. It is unclear if the plurality of slits in claim 4 includes the at least one slit of claim 3 or if the plurality of slits are different from the at least one slit. Appropriate correction is required. For examination purposes Examiner construes the plurality of slits to include the at least one slit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (U.S. PG publication 20070049859) further in view of Fisher (U.S. PG publication 20130237928) further in view of Heinecke (U.S. PG publication 20160015570).
In regard to claim 1,
[AltContent: textbox (Inner periphery)][AltContent: textbox (Outer periphery)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Edge)]
    PNG
    media_image1.png
    823
    535
    media_image1.png
    Greyscale

Propp discloses a medical device (see figure 3, item 10, 56 and 60; see also figure 1 which details the components of item 10) comprising: 
a needle (figure 1, item 56: wherein a Huber infusion needle 56 is present); 
an adhesive patch (figure 1, item 24; paragraph [0022]) coupled to the needle (see figure 3), the adhesive patch to couple the needle to an anatomy (see figure 3), the adhesive patch defining an edge 
a shim (figure 1, item 22; paragraph [0021]: wherein the shim is construed to be the same shape as item 12 and paragraph [0024]: wherein the reinforcement member is coincident with opening 20 and edge 14 of item 12) coupled to the adhesive patch along the perimeter of the adhesive patch proximate the edge (paragraph [0007]: wherein the film layer 24 extends to the fabric layer 12 edge; wherein the reinforcement member extends around the periphery of the dressing. Examiner notes since item 22 is the same shape as item 12 and coincident with the edge 14 of item 12 it would as a result be coupled to the adhesive patch along the perimeter of the adhesive patch proximate the edge) to resist an uncoupling of the adhesive patch from the anatomy (paragraph [0004]), the shim having an inner periphery (see figure 1 above) spaced apart from an outer periphery (see figure 1 above) and the shim is locally rigid between the inner periphery and the outer periphery (paragraph [0007]).
Propp is silent as to a hub and to an anisotropic shim. As a result Propp is also silent as to an adhesive patch coupled to the hub, the adhesive patch to couple the hub to an anatomy.
Fisher teaches a needle (figure 1, item 110: wherein item 110 is a Huber needle; paragraph [0047]) coupled to a hub (figure 3, item 300).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Propp to be coupled to a hub, as taught by Fisher, therefore resulting in a hub and an adhesive patch coupled to the hub, the adhesive patch to couple the hub to an anatomy for the purpose of assisting a user to insert the needle (paragraph [0049] of Fisher). Examiner notes the hub would be covered by dressing 10 of Propp as supported by paragraph [0027] of Propp.
Propp in view of Fisher fails to disclose an anisotropic shim.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shim of Prop to substitute that material of the shim of Propp for a material that is more elastic in one direction than in the cross direction, as taught by Heinecke, because the substitution is a simple substitution that would yield the same predictable result of providing a structurally strengthening layer (paragraph [0030] of Heinecke) Furthermore Propp discloses modifications can be made to the device (paragraph [0031] of Propp). In modifying the material, the shim is locally rigid between the inner periphery and the outer periphery and more elastic in the longitudinal direction i.e. more elastic in one direction than in the cross direction. 
In regard to claim 2,
Propp in view of Fisher in view of Heinecke teaches the medical device of Claim 1, wherein the shim extends along a longitudinal axis (see figure 1 of Propp) and the shim is flexible along the longitudinal axis (see analysis of claim 1 above)
In regard to claim 5,
[AltContent: textbox (At least one slit)][AltContent: arrow]
    PNG
    media_image2.png
    766
    470
    media_image2.png
    Greyscale

Propp in view of Fisher in view of Heinecke teaches the medical device of Claim 1, wherein the shim further comprises at least one slit (see figure 1 above of Propp) defined at the outer periphery that extends radially inward toward the inner periphery (see figure 1 above of Propp).
In regard to claim 9,

In regard to claim 16,
[AltContent: textbox (Inner periphery)][AltContent: textbox (Outer periphery)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Edge)]
    PNG
    media_image1.png
    823
    535
    media_image1.png
    Greyscale


a needle (figure 3, item 56) to define a fluid flow path to receive a fluid (paragraph [0001]: wherein due to the structure of the needle a fluid flow path is defined to receive a fluid for infusion); 
an adhesive patch (figure 1, item 24; paragraph [0022]) coupled to the needle (see figure 3), the adhesive patch to couple the needle to an anatomy (see figure 3), the adhesive patch defining an edge (see figure 1 above) that extends along a perimeter of the adhesive patch (see figure 1: wherein the edge is construed as the outer most perimeter of item 24); and 
a shim (figure 1, item 22; paragraph [0021]: wherein the shim is construed to be the same shape as item 12 and paragraph [0024]: wherein the reinforcement member is coincident with opening 20 and edge 14 of item 12) coupled to the adhesive patch along the perimeter of the adhesive patch proximate the edge (paragraph [0007]: wherein the film layer 24 extends to the fabric layer 12 edge; wherein the reinforcement member extends around the periphery of the dressing. Examiner notes since item 22 is the same shape as item 12 and coincident with the edge 14 of item 12 it would as a result be coupled to the adhesive patch along the perimeter of the adhesive patch proximate the edge) to resist an uncoupling of the adhesive patch from the anatomy (paragraph [0004]), the shim coupled to the adhesive patch so as to be positioned about the needle (see figure 3 wherein the shim is about/around the needle), the shim extends along a longitudinal axis (see figure 3) and has an inner periphery (see figure 1 above) spaced apart from an outer periphery (see figure 1 above), the shim locally rigid between the inner periphery and the outer periphery (paragraph [0007]).
Propp is silent as to a hub to define a fluid flow path to receive a fluid and an anisotropic shim. As a result Propp is also silent as to an adhesive patch coupled to the hub, the adhesive patch to couple the hub to an anatomy, the shim coupled to the adhesive patch so as to be positioned about the hub, and the shim flexible along the longitudinal axis.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Propp to be coupled to a hub to define a fluid flow path to receive a fluid, as taught by Fisher, therefore resulting in a hub to define a fluid flow path to receive a fluid and an adhesive patch coupled to the hub, the adhesive patch to couple the hub to an anatomy, and the shim coupled to the adhesive patch so as to be positioned about the hub for the purpose of assisting a user to insert the needle (paragraph [0049] of Fisher). Examiner notes the hub would be covered by dressing 10 of Propp as supported by paragraph [0027] of Propp.
Propp in view of Fisher fails to disclose an anisotropic shim, and the shim flexible along the longitudinal axis.
Heinecke teaches an anisotropic shim (figure 2, item 400; paragraph [0030]: The support material 400 provides structural strength to the medical dressing 100, and therefore, independently, is less elastic that the backing layer 300; the support material, independently, has essentially no elasticity, such that is may be unable to stretch and/or it may be unable to recover from a stretch, the support material 400 may be more elastic in one direction than in the cross direction (transverse direction), but overall has less elasticity than the backing layer 300), and the shim flexible along the longitudinal axis (paragraph [0030]; Examiner notes the shim is construed as being more elastic in the longitudinal direction i.e. more elastic in one direction than in the cross direction).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shim of Prop to substitute that material of the shim of Propp for a material that is more elastic in one direction than in the cross direction, as taught by Heinecke, because the substitution is a simple substitution that would yield the 
In regard to claim 20,
Propp discloses an infusion unit (see figure 3, item 10, 56 and 60; see also figure 1 which details the components of item 10), comprising: 
a needle (figure 3, item 56) to define a fluid flow path to receive a fluid (paragraph [0001]: wherein due to the structure of the needle a fluid flow path is defined to receive a fluid for infusion); 
an adhesive patch (figure 1, item 24; paragraph [0022]) coupled to the needle (see figure 3), the adhesive patch to couple the needle to an anatomy (see figure 3), the adhesive patch defining an edge (see figure 1 above) that extends along a perimeter of the adhesive patch (see figure 1: wherein the edge is construed as the outer most perimeter of item 24); and 
a shim (figure 1, item 22; paragraph [0021]: wherein the shim is construed to be the same shape as item 12 and paragraph [0024]: wherein the reinforcement member is coincident with opening 20 and edge 14 of item 12) coupled to the adhesive patch along the perimeter of the adhesive patch proximate the edge (paragraph [0007]: wherein the film layer 24 extends to the fabric layer 12 edge; wherein the reinforcement member extends around the periphery of the dressing. Examiner notes since item 22 is the same shape as item 12 and coincident with the edge 14 of item 12 it would as a result be coupled to the adhesive patch along the perimeter of the adhesive patch proximate the edge) to resist an uncoupling of the adhesive patch from the anatomy (paragraph [0004]), the shim coupled to the adhesive patch so as to be positioned about the needle (see figure 3 wherein the shim is about/around the needle), the shim extends along a longitudinal axis (see figure 3) and has an inner periphery (see 
Propp is silent as to a hub to define a fluid flow path to receive a fluid and an anisotropic shim. As a result Propp is silent as to an adhesive patch coupled to the hub, the adhesive patch to couple the hub to an anatomy, the shim coupled to the adhesive patch so as to be positioned about the hub, the inner periphery spaced apart from the hub by a distance, and the shim flexible along the longitudinal axis.
Fisher teaches a needle (figure 1, item 110: wherein item 110 is a Huber needle; paragraph [0047]) coupled to a hub (figure 3, item 300) to define a fluid flow path to receive a fluid (paragraph [0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle of Propp to be coupled to a hub to define a fluid flow path to receive a fluid, as taught by Fisher, therefore resulting in a hub to define a fluid flow path to receive a fluid and an adhesive patch coupled to the hub, the adhesive patch to couple the hub to an anatomy, the shim coupled to the adhesive patch so as to be positioned about the hub, and the inner periphery spaced apart from the hub by a distance for the purpose of assisting a user to insert the needle (paragraph [0049] of Fisher). Examiner notes the hub would be covered by dressing 10 of Propp as supported by paragraph [0027] of Propp.
Propp in view of Fisher fails to disclose an anisotropic shim and the shim flexible along the longitudinal axis.
Heinecke teaches an anisotropic shim (figure 2, item 400; paragraph [0030]: The support material 400 provides structural strength to the medical dressing 100, and therefore, independently, is less elastic that the backing layer 300; the support material, independently, has essentially no elasticity, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the shim of Prop to substitute that material of the shim of Propp for a material that is more elastic in one direction than in the cross direction, as taught by Heinecke, because the substitution is a simple substitution that would yield the same predictable result of providing a structurally strengthening layer (paragraph [0030] of Heinecke) Furthermore Propp discloses modifications can be made to the device (paragraph [0031] of Propp). In modifying the material, the shim is locally rigid between the inner periphery and the outer periphery and more elastic in the longitudinal direction i.e. more elastic in one direction than in the cross direction. 
Claims 6, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (U.S. PG publication 20070049859) in view of Fisher (U.S. PG publication 20130237928) in view of Heinecke (U.S. PG publication 20160015570) further in view of Karim (U.S. PG publication 20180243537).
In regard to claim 6,
Propp in view of Fisher in view of Heinecke teaches the medical device of Claim 5.
Propp in view of Fisher in view of Heinecke fails to disclose wherein the shim further comprises at least one bore, and the at least one slit terminates at the at least one bore.
[AltContent: textbox (At least one slit)][AltContent: textbox (At least one bore)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    112
    135
    media_image3.png
    Greyscale

Karim teaches a flap (figure 1A, item 106) to secure a medical article (item 60, paragraph [0038]), the flap further comprises at least one bore (see figure 3B above), and the at least one slit (see figure 3B above) terminates at the at least one bore (see figure 3B above).
Further, Karim teaches that at least one slit terminating at the at least one bore and at least one slit without a bore (see figure 3A of Karim) could all be used  to achieve the same result (paragraph [0066]-[0067] of Karim) and thus at least one slit terminating at the at least one bore and at least one slit without a bore were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one slit terminating at the at least one bore in place of the at least one slit without a bore since it has been held that substituting parts of an invention involves only routine skill in the art therefore resulting in wherein the shim further comprises at least one bore, and the at least one slit terminates at the at least one bore. Examiner notes the at least one slit of both Karim and Propp function to secure a medical article.
In regard to claim 12,
[AltContent: arrow][AltContent: textbox (At least one slit)][AltContent: textbox (At least one slit)][AltContent: textbox (At least one slit)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one slit)]
    PNG
    media_image2.png
    766
    470
    media_image2.png
    Greyscale

Propp in view of Fisher in view of Heinecke teaches the medical device of Claim 1, wherein the shim further comprises a pattern (see figure 1 above of Propp wherein the slits are repeated in a pattern in item 22) including at least one slit (see figure 1 above of Propp) that is repeated about a perimeter of the shim (see figure 1 above of Propp).

[AltContent: textbox (At least one slit)][AltContent: textbox (At least one bore)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    112
    135
    media_image3.png
    Greyscale

Karim teaches a flap (figure 1A, item 106) to secure a medical article (item 60, paragraph [0038]), the flap further comprises at least one bore (see figure 3B above), and the at least one slit (see figure 3B above) terminates at the at least one bore (see figure 3B above).
Further, Karim teaches that at least one slit terminating at the at least one bore and at least one slit without a bore (see figure 3A of Karim) could all be used  to achieve the same result (paragraph [0066]-[0067] of Karim) and thus at least one slit terminating at the at least one bore and at least one slit without a bore were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one slit terminating at the at least one bore in place of the at least one slit without a bore since it has been held that substituting parts of an invention involves only routine skill in the art therefore resulting in each of the slits of the at least one slits terminating at at least one bore, and therefore the shim further comprises a pattern including at least one slit and at least one bore that is repeated about a perimeter of the shim. Examiner notes the at least one slit of both Karim and Propp function to secure a medical article.
In regard to claim 18,
[AltContent: textbox (Outer periphery)][AltContent: arrow][AltContent: textbox (At least one slit)][AltContent: arrow]
    PNG
    media_image2.png
    766
    470
    media_image2.png
    Greyscale

Propp in view of Fisher in view of Heinecke teaches the infusion unit of Claim 16, wherein the shim further comprises at least one slit (see figure 1 above of Propp), the at least one slit defined at the outer periphery that extends radially inward toward the inner periphery (see figure 1 above of Propp).

[AltContent: textbox (At least one slit)][AltContent: textbox (At least one bore)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    112
    135
    media_image3.png
    Greyscale

Karim teaches a flap (figure 1A, item 106) to secure a medical article (item 60, paragraph [0038]), the flap further comprises at least one bore (see figure 3B above), and the at least one slit (see figure 3B above) terminates at the at least one bore (see figure 3B above).
Further, Karim teaches that at least one slit terminating at the at least one bore and at least one slit without a bore (see figure 3A of Karim) could all be used  to achieve the same result (paragraph [0066]-[0067] of Karim) and thus at least one slit terminating at the at least one bore and at least one slit without a bore were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one slit terminating at the at least one bore in place of the at least one slit without a bore since it has been held that substituting parts of an invention involves only routine skill in the art therefore resulting in wherein the shim further comprises at least one bore, and the at least one slit terminates at the at least one bore. Examiner notes the at least one slit of both Karim and Propp function to secure a medical article.
In regard to claim 19,
[AltContent: arrow][AltContent: textbox (At least one slit)][AltContent: textbox (At least one slit)][AltContent: textbox (At least one slit)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one slit)]
    PNG
    media_image2.png
    766
    470
    media_image2.png
    Greyscale

Propp in view of Fisher in view of Heinecke teaches the infusion unit of Claim 16, wherein the shim is coupled to the adhesive patch such that the inner periphery is spaced a distance apart from the hub (see figure 3 of Propp and the analysis of claim 16 where a hub is present) and the shim further comprises a pattern (see figure 1 above of Propp wherein the slits are repeated in a pattern in item 22) 
Propp in view of Fisher in view of Heinecke fails to disclose the shim further comprises a pattern including at least one slit and at least one bore that is repeated about a perimeter of the shim.
Propp in view of Fisher in view of Heinecke fails to disclose wherein the shim further comprises a pattern including at least one slit and at least one bore that is repeated about a perimeter of the shim.
[AltContent: textbox (At least one slit)][AltContent: textbox (At least one bore)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    112
    135
    media_image3.png
    Greyscale

Karim teaches a flap (figure 1A, item 106) to secure a medical article (item 60, paragraph [0038]), the flap further comprises at least one bore (see figure 3B above), and the at least one slit (see figure 3B above) terminates at the at least one bore (see figure 3B above).
Further, Karim teaches that at least one slit terminating at the at least one bore and at least one slit without a bore (see figure 3A of Karim) could all be used  to achieve the same result (paragraph [0066]-[0067] of Karim) and thus at least one slit terminating at the at least one bore and at least one slit without a bore were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one slit terminating at the at least one bore in place of the at least one slit without a bore since it has been held that substituting parts of an invention involves only routine skill in the art therefore resulting in each of the slits of the at least one slits terminating at at least one bore, and therefore the shim further comprises a pattern including at least one slit and at least one bore that is repeated about a perimeter of the shim. Examiner notes the at least one slit of both Karim and Propp function to secure a medical article.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Propp (U.S. PG publication 20070049859) in view of Fisher (U.S. PG publication 20130237928) in view of Heinecke (U.S. PG publication 20160015570) further in view of Heinecke (U.S. patent no 4499896). Examiner notes Heinecke (U.S. patent no 4499896) will be referred to as Heinecke896 for clarity purposes.
In regard to claim 7,
[AltContent: textbox (Outer periphery)][AltContent: arrow][AltContent: textbox (At least one first slit)][AltContent: arrow]
    PNG
    media_image2.png
    766
    470
    media_image2.png
    Greyscale


	Propp in view of Fisher in view of Heinecke teaches the medical device of Claim 1, wherein the shim further comprises at least one first slit defined at the outer periphery that extends radially inward toward the inner periphery (see figure 1 of Propp above).

[AltContent: textbox (Inner periphery)][AltContent: arrow]
    PNG
    media_image4.png
    400
    453
    media_image4.png
    Greyscale

Heinecke896 teaches at least one slit (figure 1, item 9) defined at the inner periphery that extends radially outward toward the outer periphery (see figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shim of Propp in view of Fisher in view of Heinecke to include at least one slit defined at the inner periphery that extends radially outward toward the outer periphery as taught by Heinecke896, therefore resulting in at least one second slit defined at the inner periphery that extends radially outward toward the outer periphery for the purpose of aiding in removal (column 3, line 46-48 of Heinecke896).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Propp (U.S. PG publication 20070049859) in view of Fisher (U.S. PG publication 20130237928) in view of Heinecke (U.S. PG .
In regard to claim 8,
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (End of at least one first slit)][AltContent: textbox (Outer periphery)][AltContent: arrow]
    PNG
    media_image2.png
    766
    470
    media_image2.png
    Greyscale


Propp in view of Fisher in view of Heinecke in view of Heinecke896 fails to disclose wherein the at least one first slit terminates at a first bore, the first bore offset from the second bore.

[AltContent: textbox (At least one slit)][AltContent: textbox (At least one bore)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    112
    135
    media_image3.png
    Greyscale

Karim teaches a flap (figure 1A, item 106) to secure a medical article (item 60, paragraph [0038]), the flap further comprises at least one bore (see figure 3B above), and the at least one slit (see figure 3B above) terminates at the at least one bore (see figure 3B above).
Further, Karim teaches that at least one slit terminating at the at least one bore and at least one slit without a bore (see figure 3A of Karim) could all be used  to achieve the same result (paragraph [0066]-[0067] of Karim) and thus at least one slit terminating at the at least one bore and at least one slit without a bore were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one slit terminating at the at least one bore in place of the at least one slit without a bore since it has been held that substituting parts of an invention involves only routine skill in the art therefore resulting in wherein the at least one first slit terminates at a first bore. Examiner notes the first bore would be .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Propp (U.S. PG publication 20070049859) in view of Fisher (U.S. PG publication 20130237928) in view of Heinecke (U.S. PG publication 20160015570) further in view of Hwang (U.S. PG publication 20160310665).
In regard to claim 13,
Propp in view of Fisher in view of Heinecke teaches the medical device of Claim 1, wherein the medical device is an infusion unit (the medical unit is construed as an infusion unit due to the fact it can be used to infuse fluid due to its structure), the hub defines a fluid flow path to receive a fluid (see paragraph [0074] of Fisher).
Propp in view of Fisher in view of Heinecke fails to disclose the infusion unit is fluidly coupled to a fluid infusion device to receive the fluid.
Hwang teaches the infusion unit (figure 1, item 100 and figure 3, item 32) is fluidly coupled to a fluid infusion device (infusion pump as disclosed in paragraph [0005] and [0028]) to receive the fluid (paragraph [0005], [0011] and [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Propp in view of Fisher in view of Heinecke to include the infusion unit is fluidly coupled to a fluid infusion device to receive the fluid, as taught by Hwang, for the purpose of effectively delivering medication (paragraph [0005] and [0019] of Hwang). Examiner notes the fluid infusion device would be attached to tubing 60 of Propp. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783